Motion Granted; Reversed and Remanded and Memorandum Opinion filed
February 26, 2013.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-12-01049-CV

                         JAMES L. DOYLE, Appellant
                                       V.

                FLEMING & ASSOCIATES, L.L.P., Appellee

                     On Appeal from the 295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2007-45728

                 MEMORANDUM                    OPINION


      This is an appeal from a judgment signed August 20, 2012.

      On February 11, 2013, the parties filed a joint motion to reverse the
judgment and remand the cause to the trial court for rendition of judgment in
accordance with the parties’ settlement agreement. See Tex. R. App. P. 42.1. The
motion is granted.
      Accordingly, we vacate the judgment signed August 20, 2012, and we
remand the cause to the trial court for rendition of judgment in accordance with the
parties’ agreement.

                                      PER CURIAM



Panel consists of Justices Frost, Brown, and Busby.




                                         2